DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10) in the reply filed on 09/16/2021 is acknowledged. Claims 11-23 are withdrawn from further consideration as being drawn to a nonelected Group of Invention.

Status of Claims
	Claims 1-23 were previously pending in the application. 
	As of the amendments filed 09/16/2021, claims 11-23 are canceled. 
	Accordingly, claims 1-10 are currently under examination. 

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 recites “lateral element arrays, mounted on the two sides of the center element array in parallel” in lines 6-7. Based on Fig. 2, it is apparent which sides of the center element array are the two sides in which the lateral element arrays are mounted. However, this is not apparent based on the claim language alone. In order to keep the claim broad with respect to which sides of the center element array are the two sides, as well as to avoid an issue of insufficient antecedent basis, Examiner respectfully suggests amending the claim to omit the word “the” before “two sides” in line 6, for the claim to read “lateral element arrays, mounted on two sides of the center element array in parallel.” Conversely, if 

Claim 1 also recites “lateral element arrays, mounted on the two sides of the center element array in parallel, generating ultrasound acoustic field, wherein generated ultrasonic acoustic fields are superimposed with the ultrasonic acoustic field generated by the center element array” in lines 6-8. Examiner respectfully suggests amending the claim language to clarify for the record which ultrasonic acoustic field(s) correspond to which element arrays. As an example, the ultrasonic acoustic field(s) generated by the lateral element arrays could be referred to as “lateral ultrasonic acoustic field,” such that the claim would read “lateral element arrays, mounted on the two sides of the center element array in parallel, generating lateral ultrasound acoustic fields, wherein the generated lateral ultrasonic acoustic fields are superimposed with the ultrasonic acoustic field generated by the center element array.” This will provide more clarity as to which ultrasonic acoustic fields correspond to which element arrays. In the example provided above, the term “ultrasonic acoustic field” as recited in lines 4 and 8 corresponds to the center element array; the terms “lateral ultrasonic acoustic field” and “lateral element acoustic fields” as would be recited twice in line 7 corresponds to the lateral element arrays; and the term “laterally thicker ultrasonic acoustic field” as recited in line 9 corresponds to the combined/superimposed ultrasonic acoustic field. The example provided above is merely a suggestion; however, Examiner respectfully requests amending the claim in some way to specify the ultrasonic acoustic fields. 

Claim 1 recites “lateral element arrays, mounted on the two sides of the center element array in parallel, generating ultrasound acoustic field, wherein generated ultrasonic acoustic fields are 

Claim Interpretation
	Claim 5 recites “wherein the number of elements of each lateral element array is equal to the number of elements of the center element array; and/or, the element pitch of each lateral element array is equal to the element pitch of the center element array” in lines 2-4. As currently claimed, Examiner is interpreting the term “and/or” to mean that only one of the two limitations recited in the claim is required to be taught by the prior art. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2016/0143618 A1, hereinafter "Park") in view of Bharat et al. (WO 2018/054969 A1, hereinafter “Bharat”).
The secondary reference being relied upon for the rejection of independent claim 1 is referred to on the PTO-892 Notice of References Cited as “ROBERT JEAN-LUC FRANCOIS-MARIE” (Foreign Patent Documents Item N). While Robert is a joint inventor of this document, the first named inventor of the document is “Bharat;” accordingly, “Bharat” is the name that will be used when referring to this document in the present Office Action. 

Regarding claim 1, Park discloses an “ultrasonic diagnosis apparatus using an ultrasonic probe applies ultrasonic waves to an organism, converts reflected ultrasonic waves to electrical signals, transmits the electrical signals to an image processing unit, and generates an image through the signals received by the image processing unit” ([0005]), and further discloses: 
An ultrasonic probe ("ultrasonic probe device 100" Park: [0028], Figs. 1-2), comprising:
a shell ("case 20" Park: [0028], Figs. 1-2);
a center element array ("linear array ultrasonic probe module 40 disposed between the pair of the phased array ultrasonic probe modules 50" Park: [0036], Fig. 2; [The linear array ultrasonic probe module 40 represents the claimed center element array.]),
used for generating an ultrasonic acoustic field ("control module 30 operates the linear array ultrasonic probe module 40 to generate ultrasonic waves" Park: [0054], Fig. 3; "ultrasonic wave is an acoustic wave" Park: [0002]) and mounted inside the shell ("ultrasonic probe modules 10 are formed for the ultrasonic probe to be accommodated and used in receiving portions formed inside the case 20" Park: [0029], Figs. 1-2; "The ultrasonic probe module 10 accommodated in the case 20 may be a linear array ultrasonic probe module 40"); and
lateral element arrays ("pair of the phased array ultrasonic probe modules 50" Park: [0036], Fig. 2; [The two phased array ultrasonic probe modules 50 represent the claimed lateral element arrays.]),
mounted on the two sides of the center element array in parallel ("linear array ultrasonic probe module 40 disposed between the pair of the phased array ultrasonic probe modules 50" Park: [0036], Fig. 2; [Fig. 2 shows the two lateral element arrays (represented by ultrasonic probe modules 50) attached (mounted) on the two sides of the center element array (represented by ultrasonic probe module 40). Fig. 2 further shows that the two ultrasonic probe modules 50 are in parallel.]),
generating ultrasound acoustic field ("control module 30 operates both or one of the pair of the phased array ultrasonic probe modules 50 to generate ultrasonic waves" Park: [0055], Fig. 3). 

    PNG
    media_image1.png
    622
    312
    media_image1.png
    Greyscale


Park is not being relied upon for teaching: 
for biopsy needle visualization enhancement,
wherein generated ultrasonic acoustic fields are superimposed with the ultrasonic acoustic field generated by the center element array to obtain a laterally thicker ultrasonic acoustic field.
However, in a similar invention in the same field of endeavor, Bharat teaches “an ultrasound imaging system comprising an ultrasound transducer array comprising a plurality of ultrasound transducer tiles" (Pg. 1) to “accurately determine the position and orientation of the foreign object in the images produced with the ultrasound imaging system, in particular in case of interventional tools such as biopsy needles" (Pg. 1), and further teaches: 
for biopsy needle ("Ultrasound imaging is commonly used to support interventional or investigative procedures in which a foreign object, such as an interventional tool, e.g. a catheter, biopsy needle or the like, ... is imaged with the ultrasound imaging system to assist a medical professional to either perform a (minimally) invasive medical procedure or to evaluate a body portion of interest including the foreign object" Bharat: Pg. 1) visualization enhancement ("visualize a region of interest within the body including the foreign object with high accuracy" Bharat: Pg. 4),
wherein generated ultrasonic acoustic fields are superimposed with the ultrasonic acoustic field generated by the center element array to obtain a laterally thicker ultrasonic acoustic field ("generating a composite ultrasound image from the individual ultrasound images in said set by superimposing the identified respective positions and orientations of the foreign object in the individual ultrasound images" Bharat: Pg. 4).
The ultrasonic acoustic fields ("ultrasound images 111") that are generated by the lateral element arrays (ultrasound images 111a and 111d are generated by the ultrasound transducer elements on the tiles 101a and 101d) are superimposed with the ultrasonic acoustic field generated by the center element arrays (ultrasound image 111b is generated by the ultrasound transducer element on tile 101b) to obtain a laterally thicker ultrasonic acoustic field (As shown in Fig. 9, the combined/superimposed ultrasonic acoustic field created by superimposing the ultrasound images 111 together is laterally thicker/wider than the ultrasonic acoustic field of only ultrasound image 111b).

    PNG
    media_image2.png
    569
    575
    media_image2.png
    Greyscale


	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic probe device disclosed by Park, by including the ultrasound imaging system with ultrasound transducer array as taught by Bharat. One of ordinary skill in the art would have been motivated to make this modification in order "to accurately determine the position and orientation of the foreign object in the images produced with the ultrasound imaging system, in particular in case of interventional tools such as biopsy needles, real-time feedback about the position and orientation of the interventional tool with the ultrasound imaging system is critically important, e.g. to provide inadvertent damage to body tissue" (Bharat: Pg. 1). One of ordinary skill in the art would have been further motivated to make this modification because "a composite ultrasound image may be generated to visualize a region of interest within the body including the foreign object with high accuracy, i.e. high image quality" (Bharat: Pg. 4).

	Regarding claim 2, the combination of Park and Bharat discloses: 
The ultrasonic probe for biopsy needle visualization enhancement according to claim 1, as described above. 
	Park further discloses: 
wherein an element of the center element array is made from one of a piezoceramic material ("linear array ultrasonic probe module 40 may include the piezoelectric ceramic 14" Park: [0051]), a piezoceramic composite material, a capacitive micro electro mechanical ultrasonic transducer chip or a piezoceramic micro electro mechanical ultrasonic transducer chip;
and an element of each lateral element array is made from one of a piezoceramic material ("piezoelectric ceramic 14 of the phased array ultrasonic probe module 50 may include a plurality of piezoelectric devices" Park: [0052]), a piezoceramic composite material, a piezoceramic single-crystal material, or a capacitive micro electro mechanical ultrasonic transducer chip or a piezoceramic micro electro mechanical ultrasonic transducer chip.
	Since the claimed center element array is represented by the ultrasonic probe module 40 and the claimed lateral element arrays are represented by the ultrasonic probe modules 50, this shows that both the center element array and lateral element arrays are made from piezoelectric ceramic materials. 

	Regarding claim 9, the combination of Park and Bharat discloses: 
The ultrasonic probe for biopsy needle visualization enhancement according to claim 1, as described above. 
	Park further discloses: 

or the center element array and the lateral element arrays are all covered by acoustic lenses ("In an ultrasonic probe, ultrasonic waves may be generated with a piezoelectric ceramic in a configuration of the ultrasonic probe, a rear-side block may absorb the ultrasonic waves which propagate toward the rear-side block, the ultrasonic waves which propagate toward an acoustic matching layer may be transferred to an object to be examined through the acoustic matching layer and an acoustic lens" Park: [0026]; [As shown in Fig. 4, the acoustic lens 18 covers the top (distal) end of the ultrasonic probe module 10.]).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Bharat, further in view of Mason (US 5931785 A, hereinafter "Mason").

Regarding claim 4, the combination of Park and Bharat discloses: 
The ultrasonic probe for biopsy needle visualization enhancement according to claim 1, as described above. 
While Park and Bharat suggest aspects of the claim, the combination of Park and Bharat are not being relied upon for the explicit teaching of:
wherein at least one lateral element array is arranged on each of two elevation sides of the center element array.
However, in a similar invention in the same field of endeavor, Mason teaches an “ultrasonic imaging system [that] may include a transducer array having a novel distribution of transducer 
wherein at least one lateral element array is arranged on each of two elevation sides of the center element array ([In Fig. 1A, Mason shows the elevation direction 18 and the lateral direction 14 (also referred to as azimuthal direction in the claims). Applying these directions to the embodiment shown in Fig. 2B (as shown in annotated Fig. 2B below), it is apparent that a lateral element array (42A on top, 42B on bottom) is arranged on each of the two elevation sides (above and below central section 44 along elevation direction 18) of the center element array (central section 44).]).

    PNG
    media_image3.png
    446
    776
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic probe device disclosed by Park, by including the ultrasonic transducer having elements arranged in sections as taught by Mason. One of ordinary skill in the art would have been motivated to make this modification because "each element of the array is thus divided into segments to allow electronic focusing in both the scan and elevation planes. The advantage 

	Regarding claim 5, the combination of Park, Bharat, and Mason discloses:
The ultrasonic probe for biopsy needle visualization enhancement according to claim 4, as described above. 
While Park and Bharat suggest aspects of the claim, the combination of Park and Bharat are not being relied upon for the explicit teaching of:
wherein the number of elements of each lateral element array is equal to the number of elements of the center element array;
and/or, the element pitch of each lateral element array is equal to the element pitch of the center element array.
However, in a similar invention in the same field of endeavor, Mason teaches an “ultrasonic imaging system [that] may include a transducer array having a novel distribution of transducer elements” (Abstract), in which the novel distribution of transducer elements can be applied to the elevation elements, such that “the elevation aperture is divided into three sections, … a central section having an array of fine-pitched elements, and upper and lower sections” (Abstract): 
wherein the number of elements of each lateral element array is equal to the number of elements of the center element array ("In the array 40, the elements in the outer sections 42A, 42B exhibit the same or similar lateral spacing as the elements in the central section 44" Mason: Col. 7, Fig. 2B; [As shown in Fig. 2B, the central section 44 contains the same number of elements as each of the lateral element arrays 42A, 42B.]);
and/or, the element pitch of each lateral element array is equal to the element pitch of the center element array.


	Regarding claim 6, the combination of Park, Bharat, and Mason discloses:
The ultrasonic probe for biopsy needle visualization enhancement according to claim 4, as described above. 
While Park and Bharat suggest aspects of the claim, the combination of Park and Bharat are not being relied upon for the explicit teaching of:
wherein the height of each element in each lateral element array is not greater than the height of each element in the center element array.
However, in a similar invention in the same field of endeavor, Mason teaches an “ultrasonic imaging system [that] may include a transducer array having a novel distribution of transducer elements” (Abstract), in which the novel distribution of transducer elements can be applied to the elevation elements, such that “the elevation aperture is divided into three sections, … a central section having an array of fine-pitched elements, and upper and lower sections” (Abstract): 
wherein the height of each element in each lateral element array is not greater than the height of each element in the center element array ([As shown in Fig. 2B, the height (along the elevation direction 18) of each element (41A, 41B) in each lateral element array (42A, 42B) is not greater than the height of each element (41C) in the center element array (central section 44), as the height of each element 41A, 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic probe device disclosed by Park, by including the ultrasonic transducer having elements arranged in sections as taught by Mason. One of ordinary skill in the art would have been motivated to make this modification because "each element of the array is thus divided into segments to allow electronic focusing in both the scan and elevation planes. The advantage of this approach is that the elevation focal point can be changed to allow the desired focus at a range of depths in the image" (Mason: Col. 2). 

	Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Bharat, further in view of Adams (US 2011/0046484 A1, hereinafter "Adams").

Regarding claim 3, the combination of Park and Bharat discloses: 
The ultrasonic probe for biopsy needle visualization enhancement according to claim 1, as described above. 
The combination of Park and Bharat is not being relied upon for teaching: 
wherein the probe is a high frequency linear array probe or a convex array probe.
However, in a similar invention in the same field of endeavor, Adams teaches “an ultrasound system [that] includes a transducer having a face with a central portion and lateral portions on either side of the central portion” (Adams: [0007]), where a “first plurality of transducer elements are disposed on the central portion and a second plurality of transducer elements disposed on the lateral portions” (Adams: [0007]), and further teaches: 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic probe device disclosed by Park, by including the ultrasound system having a transducer that includes a central portion and lateral portions on either side of the central portion as taught by Adams. One of ordinary skill in the art would have been motivated to make this modification because "When the front face 34 is convex, not all of the transducer elements 38 may adequately contact the patient's skin" (Adams: [0031]). 

Regarding claim 10, the combination of Park and Bharat discloses: 
The ultrasonic probe for biopsy needle visualization enhancement according to claim 1, as described above. 
The combination of Park and Bharat is not being relied upon for teaching: 
wherein each of the lateral element arrays is mounted in a tilted angle relative to the center element array to form an outward steering angle.
However, in a similar invention in the same field of endeavor, Adams teaches “an ultrasound system [that] includes a transducer having a face with a central portion and lateral portions on either side of the central portion” (Adams: [0007]), where a “first plurality of transducer elements are disposed on the central portion and a second plurality of transducer elements disposed on the lateral portions” (Adams: [0007]), and further teaches: 
wherein each of the lateral element arrays is mounted in a tilted angle relative to the center element array to form an outward steering angle ([As shown in Figs. 2A-2B, the lateral portions 44 (representing the lateral element arrays) are each mounted at a tilted angle relative to the central portion 40 (representing the center element array) to form an outward steering angle.]).
. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Bharat and Mason, further in view of Rothberg et al. (US 2014/0288428 A1, hereinafter "Rothberg").

Regarding claim 7, the combination of Park, Bharat, and Mason discloses:
The ultrasonic probe for biopsy needle visualization enhancement according to claim 4, as described above. 
The combination of Park, Bharat, and Mason are not being relied upon for teaching: 
wherein each lateral element array is provided with an independent control circuit capable of controlling a working state of the lateral element array manually or through an electronic signal.
However, in a similar invention in the same field of endeavor, Rothberg teaches ultrasonic imaging devices, systems, and methods (Title) where the “ultrasound device may include at least first and second ultrasonic transducer elements and first and second transmit control circuits” ([0022]): 
wherein each lateral element array is provided with an independent control circuit capable of controlling a working state of the lateral element array manually or through an electronic signal ("FIG. 10 is a block diagram illustrating how, in some embodiments, the TX control circuit 104 and the RX control circuit 106 for a given transducer element 304 may be used either to energize the transducer 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic probe device disclosed by Park, by including the ultrasound device with individual control circuits as taught by Rothberg. One of ordinary skill in the art would have been motivated to make this modification because of the ability to control individual elements of the arrays, as the “array of CMUT elements may itself be used to acquire an ultrasonic image of a subject, e.g., a person's abdomen, by energizing some or all of the elements in the array(s) 102 (either together or individually) during one or more transmit phases, and receiving and processing signals generated by some or all of the elements in the array(s) 102 during one or more receive phases, such that during each receive phase the CMUT elements sense acoustic signals reflected by the subject” (Rothberg: [0088]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Bharat, Mason, and Rothberg, further in view of Adams.

Regarding claim 8, the combination of Park, Bharat, Mason, and Rothberg discloses: 
The ultrasonic probe for biopsy needle visualization enhancement according to claim 7, as described above. 
The combination of Park, Bharat, Mason, and Rothberg are not being relied upon for the explicit teaching of: 
wherein a control switch is mounted on the shell and used for performing manual control of the working states of the lateral element arrays.
However, in a similar invention in the same field of endeavor, Adams teaches “an ultrasound system [that] includes a transducer having a face with a central portion and lateral portions on either side of the central portion” (Adams: [0007]), where a “first plurality of transducer elements are disposed on the central portion and a second plurality of transducer elements disposed on the lateral portions” (Adams: [0007]), and further teaches: 
wherein a control switch is mounted on the shell ("mode selector switch 20' is located on the case of the transducer" Adams: [0020]) and used for performing manual control of the working states of the lateral element arrays ("mode selector switch 20 is coupled to the beamformer controller 18 so that the user can set the beamformer operation for scanning with the transducer 12 in a sector mode, linear mode, and other operational modes" Adams: [0020]; "Referring to FIG. 1, an ultrasound system 10 includes a transducer 12 having a number of transducer elements suitable for transmitting ultrasonic signals into a patient and receiving echo signals" Adams: [0020]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic probe device disclosed by Park, by including the ultrasound system as taught by Adams. One of ordinary skill in the art would have been motivated to make this modification because the "mode selection switch is provided enabling a user to switch" (Adams: [0010]). 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.V.W./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Acting Supervisory Patent Examiner of Art Unit 3793